



2016 Performance Equity Plan
Performance Share Unit Agreement


1.    Grant of Award. This Agreement evidences the grant by Cimpress N.V., a
Netherlands company (the “Company”), on %%OPTION_DATE,’Month DD, YYYY’%-% to
%%FIRST_NAME%-% %%LAST_NAME%-% (the “Participant”) of %%TOTAL_PSUs_GRANTED%-%
performance share units (the “PSUs”) on the terms of this Agreement and the
Company’s 2016 Performance Equity Plan (the “Plan”). Each PSU represents a right
to receive between 0 and 2.5 ordinary shares of the Company, €0.01 par value per
share (the “Shares”), upon the satisfaction of both (A) service-based as
described in Section 2 below and (B) performance conditions relating to the
compound annual growth rate (“CAGR”) of the three-year moving average daily
price per Share (“3YMA”) as described in Section 3 below. The issuance of Shares
to the Participant pursuant to a PSU upon satisfaction of both the service-based
condition and the performance condition described in this Agreement is a
“Performance Dependent Issuance.”


Except as otherwise indicated by the context, the term “Participant,” as used in
this award, is deemed to include any person who acquires rights under this award
validly under its terms, and the term “Company” includes Cimpress N.V. and all
current and future parents and subsidiaries of Cimpress N.V.


2.    Service-Based Vesting.


(a)    Vesting Schedule. Throughout this Agreement, the term “vest” refers only
to the satisfaction of the service-based condition described in this Section 2
and does not refer to the performance condition, the satisfaction of which is
necessary for a Performance Dependent Issuance. Subject to the terms and
conditions of this award, the PSUs vest as to 25% of the original number of PSUs
on %%VEST_DATE_PERIOD1,’Month DD, YYYY’%-% and as to an additional 25% of the
original number of PSUs on each of the successive three anniversaries of such
date, so long as, at the time any PSUs vest, the Participant is, and has been at
all times since the date in Section 1 above on which the PSUs were granted, an
“Eligible Participant,” which is defined as an employee, officer or director of,
or consultant or advisor to, the Company or any parent or subsidiary of the
Company as defined in Section 424(e) or (f) of the United States Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(the “Code”).


(b)    Forfeiture of Unvested PSUs. If for any reason the Participant ceases to
be an Eligible Participant, then the vesting of PSUs ceases and the Participant
has no further rights with respect to any unvested PSUs, but the Participant
retains the PSUs that have vested as of the last day on which he or she was an
Eligible Participant. The Participant expressly accepts and agrees that any
termination of his or her relationship with the Company for any reason
whatsoever (including without limitation unfair or objective dismissal,
permanent disability, death, resignation or desistance) automatically means the
forfeiture of all of his or her unvested PSUs, with no compensation whatsoever.
The Participant acknowledges and accepts that this is an essential condition of
this Agreement and expressly agrees to this condition.


3.    Performance Conditions.


(a)    Baseline and Measurements. The “Baseline 3YMA” for this award is
%%BASELINE_3YMA_$%-%, and the “Baseline Date” is %%BASELINE_DATE,’Month DD,
YYYY’%-%. At each of the sixth through tenth anniversaries of the Baseline Date
(each such date a “Measurement Date”) until such time as a Performance Dependent
Issuance is triggered for this PSU award, the Company shall measure the 3YMA as
of such Measurement Date and calculate the CAGR relative to the Baseline 3YMA as
set forth in this Section 3.


(b)    Performance Condition for Years 6-10. If on a Measurement Date
corresponding to the sixth through tenth anniversaries of the Baseline Date the
CAGR of the 3YMA as of such Measurement Date, relative to the Baseline 3YMA,
equals or exceeds the minimum CAGR set forth in Table 1 on Schedule A hereto,
then a Performance Dependent Issuance is triggered at the first such Measurement
Date, and the Company shall issue to the Participant in accordance with
Section 4 below the number of Shares determined by multiplying the number of
vested PSUs in this award by the percentage set forth in Table 1 that
corresponds to the CAGR of the 3YMA from the Baseline Date to the Measurement
Date, rounded down to the nearest whole Share.


(c)    Performance Condition for a Change in Control. If a Change in Control, as
defined in the Plan, occurs at any time between the date in Section 1 above on
which the PSUs were granted and the tenth anniversary of the Baseline Date, then
the date of such Change in Control is deemed to be the applicable Measurement
Date. If the price paid per Share to holders of the Company’s Shares in
connection with the Change in Control (as reasonably determined by the Board),
relative to the Baseline 3YMA, equals or exceeds the minimum CAGR set forth in
Table 1 on Schedule A hereto, then a Performance Dependent Issuance is triggered
at such Measurement Date, and the Company shall issue to the Participant in
accordance with Section 4 below the number of Shares determined by multiplying
the number of vested PSUs in this award by the percentage set forth in Table 1
that corresponds to the CAGR of the 3YMA from the Baseline Date to the price
paid per Share to the holders of the Company’s Shares in connection with the
Change in Control, rounded down to the nearest whole Share.


(d)    Expiration. If no Performance Dependent Issuance is triggered pursuant to
this Section 3 on or before the earlier of (i) the date of a Change in Control
and (ii) the Measurement Date corresponding to the tenth anniversary of the
Baseline Date, then this award expires in its entirety, and no Shares are issued
or issuable with respect to this award.


4.    Timing and Form of Distribution. If a Performance Dependent Issuance is
triggered, the Company shall distribute to the Participant the number of Shares
calculated pursuant to Section 3 above as soon as practicable after the
applicable Measurement Date but in no event later than 45 days after such
Measurement Date, except that (a) if the Participant is not subject to U.S.
income taxes on this award, the Distribution Date may be a later date if
required by local law, and (b) if the Participant is not an Eligible
Participant, the Company may, in its sole discretion, delay the Distribution
Date and the issuance of Shares upon a Performance Dependent Issuance until such
time as the Company has all of the necessary information about the Participant
to issue Shares to the Participant and to calculate, withhold, and account for
Tax-Related Items. It is the Participant’s responsibility to ensure that the
Company has all such necessary information. Each date of distribution of Shares
is referred to as the “Distribution Date.” Once any Shares have been distributed
pursuant to this award, the award expires in its entirety, and the Participant
has no further rights with respect to any PSUs hereunder.


5.    Responsibility for Taxes. The Participant acknowledges that, regardless of
any action taken by the Company, the ultimate liability for all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”) is and remains the
Participant’s responsibility and may exceed the amount actually withheld by the
Company. The Participant further acknowledges that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PSUs, including but not limited to the
grant, vesting or settlement of the PSUs, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends; and (ii) does not
commit to and is under no obligation to structure the terms of the grant or any
aspect of the PSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Furthermore, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company may be required to withhold or account
for Tax-Related Items in more than one jurisdiction. Prior to any relevant
taxable or tax withholding event, as applicable, the Participant agrees to make
adequate arrangements satisfactory to the Company to satisfy all Tax-Related
Items.


(a)     In this regard, Participant authorizes the Company or its agent to
satisfy the obligations with regard to all Tax-Related Items by withholding in
Shares to be issued upon settlement of the PSUs. If such withholding in Shares
is problematic under applicable tax or securities law or has materially adverse
accounting consequences, by the Participant’s acceptance of the PSUs, the
Participant authorizes and directs the Company and any brokerage firm acceptable
to the Company to sell on the Participant’s behalf a whole number of Shares from
those Shares issued to the Participant as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy any withholding
obligation for Tax-Related Items. The Participant agrees to execute and deliver
such documents as may be reasonably required in connection with the sale of any
Shares pursuant to this Section 5(a).


(b)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates or other applicable withholding rates, including maximum applicable rates,
in which case the Participant will receive a refund of any over-withheld amount
and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the Performance Dependent Issuance, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items.


(c)    Finally, the Participant agrees to pay to the Company, including through
withholding from Participant’s salary or other cash compensation paid to the
Participant by the Company any amount of Tax-Related Items that the Company may
be required to withhold or account for as a result of Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares, if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items (including the obligations
set forth in Section 4 above).


6.    Nontransferability of Award. The Participant shall not sell, assign,
transfer, pledge or otherwise encumber this award, either voluntarily or by
operation of law, except by will, the laws of descent and distribution, or
pursuant to a qualified domestic relations order. However, the Participant shall
not transfer this award to any proposed transferee if, with respect to such
proposed transferee, the Company would not be eligible to use a Form S-8 for the
registration of the issuance and sale of the Shares subject to this award under
the United States Securities Act of 1933, as amended.


7.    No Right to Employment or Other Status. This award shall not be construed
as giving the Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right to
dismiss or otherwise terminate its relationship with the Participant free from
any liability or claim under the Plan or this award, except as expressly
provided in this award.


8.    No Rights as Shareholder. The Participant has no rights as a shareholder
with respect to any Shares distributable under this award until such Shares are
issued to the Participant.


9.    Provisions of the Plan. This award is subject to the provisions of the
Plan, a copy of which is furnished to the Participant with this award.


10.    Nature of the Grant. By accepting this Agreement, the Participant
acknowledges as follows:


(a)    The Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan.


(b)    The Participant is voluntarily participating in the Plan.


(c)    The PSUs, the Shares, and the income and value of the PSUs and Shares are
not part of normal or expected compensation or salary for any purpose, including
but not limited to the calculation of any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and in no event should be considered as
compensation for, or relating in any way to, past services for the Company.


(d)    The future value of the Shares underlying the PSUs is unknown and cannot
be predicted with certainty. If the Participant receives Shares upon a
Performance Dependent Issuance, the value of such Shares may increase or
decrease in value.


(e)    In consideration of the grant of the PSUs, no claim or entitlement to
compensation or damages arises from termination of the PSUs or Shares,
diminution in value of the Shares or termination of the Participant’s
relationship with the Company for any reason whatsoever and whether or not in
breach of applicable laws. The Participant irrevocably releases the Company from
any such claim that may arise. If, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by accepting
this Agreement, the Participant is deemed irrevocably to have waived his or her
entitlement to pursue such claim.


(f)    Further, if the Participant ceases to be an Eligible Participant for any
reason whatsoever and whether or not in breach of applicable laws, the
Participant’s right to vesting of the PSUs under this Agreement and the Plan, if
any, terminates effective as of the date that the Participant is no longer an
Eligible Participant, and will not be extended by any notice period mandated
under applicable law. The Company has the exclusive discretion to determine when
the Participant is no longer an Eligible Participant for purposes of this
Agreement and the Plan.


(g)    The Participant acknowledges and agrees that neither the Company nor any
of its affiliates is liable for any foreign exchange rate fluctuation between
Participant’s local currency and the United States Dollar that may affect the
value of the PSUs or of any amounts due to Participant pursuant to the
settlement of the PSUs or the subsequent sale of any Shares acquired upon
settlement.


11.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
PSUs and on any Shares acquired under the Plan to that the Company determines
are necessary or advisable for legal or administrative reasons, except that with
respect to awards that are subject to Section 409A of the Code and the guidance
thereunder (“Section 409A”), to the extent so permitted under Section 409A.
Furthermore, the parties hereto agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement and the Plan.


12.    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other PSU
grant materials by and among the Company and its parents and subsidiaries for
the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan. The Participant understands that the Company may hold
certain personal information about the Participant, including but not limited to
the Participant’s name, home address and telephone number, email address, date
of birth, social security/insurance number, passport or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all PSUs or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan. The Participant understands that Data will be transferred to E*Trade
Financial Services, Inc., its affiliates or successors, or such other stock plan
service provider as the Company may select in the future, which is assisting the
Company with the implementation, administration and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country. The Participant authorizes the Company, E*Trade Financial
Services, Inc., its affiliates or successors, and any other possible recipients
that may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
The Participant understands that Data will be held only as long as is necessary
to implement, administer and manage Participant’s participation in the Plan. The
Participant understands that he or she may, at any time, request access to and
view the Data, request a list of the names and addresses of any potential
recipients of the Data, request information about the storage and processing of
Data, request any necessary amendments to his or her Data or refuse or withdraw
the consents in this Section, in any case without cost, by contacting the
Company in writing. The Participant understands, however, that withdrawal of
consent may affect the Participant’s ability to participate in or realize
benefits from the Plan. For more information on the consequences of refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact the Company.


13.    Section 409A.


(a)    This award is intended to comply with or be exempt from the requirements
of Section 409A and shall be construed consistently therewith. Subject to
Sections 8(f) and 9(e) of the Plan, the Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend the Plan or this Agreement to prevent this award from
becoming subject to the requirements of Section 409A. However, the Company makes
no representations or warranties and has no liability to the Participant or to
any other person if any of the provisions of or payments under this award are
determined to constitute nonqualified deferred compensation subject to
Section 409A but do not satisfy the requirements of Section 409A.


(b)    If the PSUs are considered to be “nonqualified deferred compensation”
within the meaning of Section 409A, and the Participant is considered a
“specified employee” within the meaning of Section 409A, then notwithstanding
anything to the contrary in this Agreement, the Company shall not deliver to the
Participant any Shares required to be delivered upon a Performance Dependent
Issuance that occurs upon a termination of employment until the earlier of
(i) the six-month and one-day anniversary of the Participant’s termination of
employment and (ii) the Participant’s death. In addition, solely to the extent
that the PSUs are considered to be “nonqualified deferred compensation” and
solely to the extent that another agreement between the Participant and the
Company provides for a Performance Dependent Issuance and delivery of the Shares
upon a “change in control,” such event must constitute a “change in control
event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i) in
order for the Shares to be delivered.


(c)    For purposes of Section 13(b) of this Agreement, “termination of
employment” and similar terms mean “separation from service” within the meaning
of Section 409A. The determination of whether and when Participant’s separation
from service from the Company has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h). Solely for purposes of this Section 13(c), “Company”
includes all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Code.


14.    Exemption from Section 457A of the Code. The Plan and this award are not
intended to be subject to Section 457A of the Code, and the Company shall
administer the Plan and this award agreement in accordance with such intent.
Notwithstanding Section 8(f) of the Plan, if the Plan or this award is subject
to Section 457A of the Code, the Company may amend the Plan or this award
agreement or adopt other policies or procedures or take other actions, including
amendments or actions that would result in a reduction to the benefits payable
under this award, that the Company deems necessary or appropriate to exempt the
award from Section 457A of the Code, to preserve the intended tax treatment of
the benefits provided with respect to the award, or to mitigate any additional
tax, interest or penalties or other adverse tax consequences that may apply
under Section 457A of the Code if an exemption is not available. However, the
Company makes no representations or warranties and has no liability to the
Participant or to any other person if this award is not exempt from or otherwise
results in adverse tax consequences under Section 457A of the Code.


15.    Obligation to Update Contact Information. Because a Performance Dependent
Issuance, if any, may occur after the Participant’s relationship with the
Company has terminated, the Participant is responsible for notifying the Company
in writing of each change in the Participant’s contact information and
residence.


16.    Severability. If any provision of this Agreement or the Plan or the
application of any provision hereof to any person or circumstance is held to be
invalid or unenforceable, the remainder of this Agreement and the Plan and the
application of such provision to any other person or circumstance is not
affected, and the provisions so held to be unenforceable shall be reformed to
the extent (and only to the extent) necessary to make it enforceable and valid.


17.    Language. If the Participant receives this Agreement or any other
document related to the Plan translated into a language other than English, the
English version controls.


18.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to current or future participation in the Plan by electronic
means. The Participant consents to receive such documents by electronic delivery
and agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company.


19.    Addendum. The PSUs and the Shares acquired under the Plan are subject to
any country-specific terms and conditions set forth in any addendum to this
Agreement or the Plan, and in the event of a conflict between this Agreement and
any such addendum, the addendum governs. If the Participant relocates his or her
residence to one of the countries included in any such addendum, the terms and
conditions of such applicable addendum apply to the Participant to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Each such addendum, if any, constitutes part of this
Agreement.


20.    Entire Agreement and Waiver. This Agreement, the Plan, and any applicable
country-specific addendum set forth the entire agreement of the parties hereto
with respect to the subject matter contained herein and supersede all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, with respect to the subject matter
contained herein. The Participant acknowledges that a waiver by the Company of
the breach of any provision of this Agreement shall not operate or be construed
as a waiver of any other provision of this Agreement, or of any subsequent
breach by the Participant or any other Participant.


21.    Foreign Asset/Account Reporting Requirements. Depending on the
Participant’s country, the Participant may be subject to foreign asset/account,
exchange control and/or tax reporting requirements in connection with the PSUs,
the acquisition, holding and/or transfer of Shares or cash resulting from
participation in the Plan and/or the opening and maintaining of a brokerage or
bank account in connection with the Plan. The Participant may be required to
report such assets, accounts, account balances and values, and/or related
transactions to the applicable authorities in his or her country. The
Participant may also be required to repatriate any funds received in connection
with the PSUs to his or her country and may be required to use a specific
account for doing so and/or to convert the funds to local currency. The
Participant acknowledges that he or she is responsible for ensuring compliance
with any applicable foreign asset/account, exchange control and tax reporting
requirements. The Participant further understands that he or she should consult
his or her personal legal advisor on these matters.


22.    Insider Trading Restrictions/Market Abuse Laws. Depending on the
Participant’s country, the Participant may be subject to insider trading
restrictions or market abuse laws, which may affect the Participant’s ability to
acquire or sell Shares or rights to Shares (including PSUs) during such times as
the Participant is considered to have “inside information” regarding the Company
as defined by applicable laws. Any restrictions under these laws are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Company is not responsible for
such restrictions or liable for the failure on the Participant’s part to know
and abide by such restrictions. The Participant should consult with his or her
own personal legal advisers to ensure compliance with applicable insider-trading
and market-abuse laws in the Participant’s country.




SCHEDULE A


Table 1
CAGR
as of the
Measurement Date
Multiplier to the number of PSUs subject to the Award
11 to 11.99%
125.0%
12 to 12.99%
137.5%
13 to 13.99%
150.0%
14 to 14.99%
162.5%
15 to 15.99%
175.0%
16 to 16.99%
187.5%
17 to 17.99%
200.0%
18 to 18.99%
212.5%
19 to 19.99%
225.0%
20% to 25.8925%
250.0%
25.8925% or above
Variable Cap (as defined below)



The last row of Table 1 applies a limit (the "Variable Cap") to the 3YMA value
of the share issuance (defined as the number of Shares to be issued multiplied
by the 3YMA at the Measurement Date on which the Performance Dependent Issuance
is triggered) to a maximum of ten times the 3YMA grant value of this PSU award
(defined as the number of PSUs granted multiplied by the Baseline 3YMA).
Therefore, in cases of a 3YMA CAGR above 25.8925%, the Company shall apply the
Variable Cap (which shall be less than 250.0%) in order to achieve the fixed ten
times maximum 3YMA value of the share issuance. The actual closing price of the
Shares issued upon the Performance Dependent Issuance may be higher or lower
than the 3YMA used to calculate the number of Shares issued at such time.


The calculation of the Variable Cap is as set forth below. The “Measurement
Period” is the period of time from the Baseline Date to the applicable
Measurement Date.
(10/(1+Measurement Date CAGR)^Measurement Period)) = Multiplier to the number of
PSUs


Example:
•
$70 Baseline 3YMA

•
27% Measurement Date CAGR

•
Year 6 - Measurement Period



(10/(1+27%)^6) = 238.3% multiplier






PARTICIPANT’S ACCEPTANCE
By signing or electronically accepting this Agreement, the Participant agrees to
the terms and conditions hereof. The Participant hereby acknowledges receipt of
a copy of the Plan.








Supervisory Board PSU agreement